McCulloch, C. J. (dissenting). If my views were to be expressed as to what the law ought to be, I would concur in the opinion of the other judges; but, since we are called on to declare what the law is, I must dissent. The majority hold, as I understand, that an insurance corporation must assess for taxation the whole of its capital stock at par value, regardless of the investment of a part thereof in non-taxable shares of stock in another corporation. This, I think, is in the teeth of the express language of the statute and of prior decisions of this court. In Hempstead County v. Hempstead County Bank, 73 Ark. 515, Chief Justice Hire, speaking for this court, concerning the assessment of property of a banking corporation, said: “The General Assembly 'devised this plan of making the statement in order to ascertain the true value of the property to be taxed, and in this way the burden falls equally and uniformly throughout the State. To hold the capital stock to be taxable to its full face value, when that stock is represented in whole or in part by real estate taxed separately, would not be taxing the property according to its value, and would result in a double taxation, to the extent that the capital stock was invested in real estate, and that is not an intent to be imputed to the General Assembly. * * * The State is entitled to taxes on the true value of all the assets of the bank once, and no more. To tax its capital stock to its face value when part of it has been withdrawn and put into real estate, which is separately taxed, would be to tax twice the value of the real estate, and this is not the intention of the taxing system devised by the Constitution of 1874, and not within the spirit of the statutes.” This court held in Dallas County v. Banks, 87 Ark. 484, that the statutes prescribing the method of assessing the property of other corporations for taxation had no application to insurance corporations, and that the property of the latter must be assessed in the mode prescribed for assessing the property of individuals. There is no escape from the effect of that decision, without overruling it, that an insurance corporation is not required to assess its capital stock as such, but must assess its taxable property in kind the same as individuals are required to do. The statute concerning the assessments of individuals contains the following provisions: “No person shall be required to include in his statement, as a part of the personal property, moneys, credits, investments in bonds, stocks, joint stock companies or otherwise which he is required to list, any share or portion of the capital stock or property of any company or corporation which is required to list or return its capital and property for taxation in this State.” Kirby’s Digest, § 6902. Section 6872, Kirby's Digest, defining words and phrases, provides that the word “person,” as used in the act, shall be held to mean and include firms, companies and corporations. It seems to me to necessarily follow that, if effect is to be given to these statutes, an insurance corporation is not required to assess the portion of its capital and property invested in shares of stock in other corporations. The Legislature has not attempted to exempt any property from taxation, but has provided what'is considered a scheme for preventing double taxation so as to tax only tangible property, and not to tax shares of stock in a corporation and also the property of the corporation which gives them value.